ICJ_067_GulfOfMaine_CAN_USA_1984-10-12_JUD_01_ME_02_FR.txt. 360

OPINION DISSIDENTE DE M. GROS

1. En raison de l'importance de l’arrêt du point de vue de ses consé-
quences sur le droit applicable à la délimitation des espaces maritimes, je
crois nécessaire d'exposer les motifs de mon dissentiment.

2. Les Parties ont soumis à la Chambre environ sept mille six cents
pages de pièces écrites, deux mille pages de plaidoiries avec trois cents
cartes, croquis ou schémas présentés à l’appui et plus de 12 mètres de
rayons sont occupés par les volumes déposés à la bibliothèque par les
Parties ; de cet ensemble volumineux i] ne ressort cependant pas une
position nette sur les problèmes juridiques essentiels qui se posent dans
l'affaire. Ainsi, les problèmes de la ligne unique, du droit applicable en
l'espèce, de l'équité, du rôle exact de la géographie ont été examinés avec
beaucoup de détail mais dans une certaine imprécision et avec quelques
contradictions internes, souvent avec l'emploi de formules ou d’affirma-
tions catégoriques présentées comme des règles ou des principes de droit.
L’avertissement du juge Holmes sur la relativité des mots revient à la
mémoire :

« À word ...is the skin of a living thought and may vary greatly in
colour and content according to the circumstances and the time in
which it is used. » (245 US 418, 425.)

(« Le mot ... recouvre une pensée vivante et sa couleur et son
contenu peuvent varier selon le moment et les circonstances. »)

Au cours de ce procés, les Parties et la Chambre se sont référées a des
décisions de justice pour appuyer le raisonnement juridique ; souvent la
citation d’un texte juridictionnel est faite sans indication que la couleur et
le contenu ont changé. Il faut saisir le moment présent sans fard, la
jurisprudence n'est plus comprise dans le sens qu’elle avait en 1969 et en
1977, il y a eu un revirement de jurisprudence, dont il faut prendre acte, et
c'est à l’intérieur de ce changement que se place l’arrêt de la Chambre.

3. Le droit international évolue depuis que, par son arrêt du 18 décem-
bre 1951, la Cour a donné le premier signal de l'importance économique de
certaines situations pour l'examen d’une délimitation maritime, en cinq
lignes dans un arrêt de vingt-six pages :

« H faut enfin faire place à une considération dont la portée dépasse
des données purement géographiques : celle de certains intérêts éco-
nomiques propres à une région lorsque leur réalité et leur importance
se trouvent clairement attestées par un long usage. » (C.ZJ. Recueil
1951, p. 133.)

118
361 GOLFE DU MAINE (OP. DISS. GROS)

La position contraire était affirmée dans l’opinion dissidente de sir Arnold
MeNarr :

« La Norvège s’est efforcée de justifier le décret de 1935 par divers
arguments, dont les principaux sont les suivants (A, B, C et D):

A) Un Etat a le droit de délimiter ses eaux territoriales suivant les
exigences de ses intéréts économiques et sociaux. C’est la, pour mot,
une nouveauté. Elle révèle l’un des désaccords fondamentaux entre les
Parties, à savoir la différence entre la conception subjective et la
conception objective de la délimitation des eaux territoriales.

A mon avis, la modification des limites des eaux territoriales pour
protéger les intérêts économiques et autres intérêts sociaux ne se
justifie pas en droit. Au surplus, si l’on approuvait une telle pratique, il
en résulterait une tendance dangereuse : les Etats seraient encouragés
à estimer leurs droits d’une manière subjective, plutôt que de se
conformer à une règle internationale commune.» (C.1.J. Recueil
1951, p. 169.)

Aux conférences de 1958 et 1960, l’idée d’une zone de pêche contigué,
fort près des côtes d’un Etat, commence à prendre forme, mais dans les
années qui suivent c’est le plateau continental qui est au premier plan.
L’arrét de la Cour du 20 février 1969 dans les affaires du Plateau continental
de la mer du Nord(C.LJ. Recueil 1969, p. 4-56, désormais désigné l’arrêt de
1969), la sentence arbitrale entre la France et le Royaume-Uni du 30 juin
1977 (la Documentation française, 241 pages, ci-après désignée la sentence
de 1977 [texte anglais : Cmnd 74381), avaient établi, la sentence appuyant
l'arrêt, un ensemble juridique dont les éléments sont bien connus. La
troisième conférence des Nations Unies, après dix ans d’efforts, a produit
la convention du 10 décembre 1982 (ci-après désignée la convention de
1982) qui traite de la délimitation des espaces maritimes d’une manière qui
n’est pas celle de la jurisprudence précitée mais qui a trouvé l'appui de la
Cour, avant même d’être adoptée par les Etats membres de la conférence,
dans l'arrêt du 24 février 1982 en l’affaire du Plateau continental (Tunisie/
Jamahiriya arabe libyenne) (C.I.J. Recueil 1982, p. 18-94, ci-après désigné
l'arrêt de 1982). D’autres décisions seront citées mais les textes essentiels
sont les conventions de 1958 et 1982 d’une part, les décisions de 1969, 1977
et 1982 d’autre part. C’est un fait que l’arrêt de 1982, fondé sur le projet de
convention de 1982, a constitué un revirement de jurisprudence et que la
convention a substitué un régime nouveau de délimitation du plateau
continental et d’une zone de 200 milles à celui qui résultait pour le plateau
continental de la convention de 1958, de l’arrêt de 1969 et de la sentence de
1977. C’est encore un fait que le présent arrêt rejoint pour l'essentiel
lopinion de la Cour en 1982. Ce sont les effets de ce revirement conven-
tionnel et jurisprudentiel qui constituent la raison essentielle de mon
désaccord avec la majorité de la Chambre sur la solution donnée aux
problèmes posés par la présente affaire. Jai dit en son temps pourquoi il
me semblait que l’arrêt de 1982 s’était engagé sur une voie erronée (C.1J.

119
362 GOLFE DU MAINE (OP. DISS. GROS)

Recueil 1982, opinion dissidente, p. 143-156) ; le revirement de la Cour
pouvait être atténué par une décision de cette Chambre dans un différend
où les éléments nécessaires étaient réunis pour renforcer le droit de la
délimitation des grands espaces maritimes au lieu de l’affaiblir. Il n’en a
rien été.

4. Je ferai une observation préliminaire sur cette affaire, présentée par
les Parties comme un important précédent en droit international. Il n’en est
pas ainsi puisque les Parties elles-mêmes ont indiqué à la Chambre les
précautions prises pour assurer éventuellement leur liberté de négociation
sur la ligne résultant de la décision dans une réponse des Etats-Unis à
l'audience du 9 mai 1984 à une question de juge ; par ailleurs les Parties
s étaient à l’avance assurées de la relativité du futur arrêt au seul différend
du Maine considéré à part de trois autres différends de limite maritime
entre les deux Etats, selon des procès-verbaux de conversations bilatérales
publiés par le département d'Etat en 1975-1976 et communiqués à la
Chambre le 8 mai 1984 (annexe 3, septembre 1976, p. 3 à 6 incluse). Enfin,
le rôle joué en plaidoirie par la notion de circonstances spéciales comme
lutilisation faite des principes ou méthodes invoqués eussent assuré à eux
seuls que l'arrêt du Maine n'ait d’effets que pour l’objet même du litige, la
délimitation des zones maritimes de cette région.

5. La question est posée dans le compromis de façon simple : quel est le
tracé de la frontière maritime unique divisant le plateau continental et les
zones de pêche du Canada et des Etats-Unis dans la région du golfe du
Maine (préambule et art. Il, par. 1). Le débat a montré que cette simplicité
recouvrait quelques problèmes sérieux que j’examinerai maintenant.

Je commencerai par celui de la frontière unique que le président de la
Chambre a posé dans sa question aux Parties dans les termes suivants :

« Au cas où une méthode déterminée ou une combinaison de
méthodes paraîtrait appropriée pour la délimitation du plateau conti-
nental et une autre pour celle des zones exclusives de pêche, quels sont
selon les Parties les motifs juridiques que l’on pourrait invoquer en
faveur de l’une plutôt que de l’autre pour la détermination d’une ligne
unique ? » (Audience du 19 avril 1984.)

La formulation de cette question montre qu’un point de droit essentiel
de l'affaire n’avait pas encore été résolu par les Parties, celui du droit
applicable à la détermination d’une ligne unique d’un plateau continental
et des zones de pêche, question fondamentale du présent différend. L’exa-
men de la question de la ligne unique est celui du droit applicable, rien de
moins. Comme l'arrêt l’indique au paragraphe 161 les réponses des Parties
n’ont pas été au-delà d’un renvoi du problème à la Chambre elle-même.

120
363 GOLFE DU MAINE (OP. DISS. GROS)

L'agent du Canada, à l’audience du 10 avril 1984, a traité la ligne unique
comme un concept de droit et les Parties ont semblé estimer que leur
demande d’une ligne unique dans le compromis suffisait pour l’imposer à
la Chambre. Mais l'accord des Parties demandant une seule ligne pour les
deux zones considérées ne crée pas, par lui-même, une règle de droit dans
l'affaire à juger. permettant d’écarter tous les faits de la cause, les éléments
juridiques et toutes circonstances pertinentes du dossier qu'il faut traiter ;
il y a un accord des Parties sur le point A, point de départ de la ligne et sur
l’arrivée de la ligne dans un vaste triangle, deux indications qui, prises en-
semble, établissent une limitation précise de la compétence de la Chambre
pour le tracé de la ligne, mais cela ne fait, ni du point A ni du triangle des
concepts de droit. Ces éléments du compromis sont des précisions de fait
mineures données par des parties qui, en quinze ans de négociations,
n'avaient pu se mettre d’accord sur un seul segment de limite maritime de
plateau continental et de pêche. Les Parties n’ont pas indiqué leur accord
sur le point A et sur le triangle, ni sur la formule de ligne unique, en se
fondant sur des motifs juridiques, bien au contraire. Et ce sont ces motifs
juridiques que la question du président demandait aux Parties d’exposer.
La compétence de la Chambre pour décider en droit quelle doit être la
frontière maritime demandée n’était pas limitée par les indications des
Parties. I] lui fallait rechercher s’il existe en droit international une règle
imposant une ligne unique pour le plateau continental et la Zone de pêche,
ou en autorisant l’emploi, quelles que soient les circonstances de fait et les
règles du droit applicable, ce qui n’a été fait ni par les Parties, ni par
Parrêt.

6. La réponse de l’arrêt est donnée aux paragraphes 192 à 194: la
délimitation requise est une « délimitation par ligne unique de deux élé-
ments différents. Ce fait représente une particularité jusqu'ici inédite, qui
caractérise ce cas » et les paragraphes cités en tirent des conséquences pour
les critères à utiliser pour unir plateau continental et pêche par une ligne
unique. L'essentiel est ici et jy reviendrai ; il est nécessaire de fixer le débat
sur cette réponse parce qu’elle commande le raisonnement de larrêt sur le
droit applicable à l'affaire. La ligne unique ayant été demandée à la
Chambre, cette demande à elle seule, « ce fait », dit la Chambre, suffit à
créer une sorte de circonstance spéciale dominant tout le reste, principes,
critères et méthodes, et mettant de côté le problème de savoir si cette ligne
unique est, ou non, établie conformément au droit. Ii me paraît que cette
réponse n’en est pas une. En effet, si les mots « circonstances spéciales »
ont été évités, l’idée est bien celle-là et une fois de plus le mot changé ne sert
pas pour éviter le probléme. La « particularité » de la ligne unique est un
fait, dit l’arrét, un fait n’est pertinent que s’il a une influence justifiable sur
la motivation juridique de la limite à décider, la question est toujours
posée. Dans le droit de la délimitation, jusqu’à maintenant, les faits per-
tinents étaient tangibles parce que c’étaient uniquement des circonstances
géographiques particulières. En étendant l’idée de la particularité à la
constatation qu'une seule ligne est demandée on pose la question sous une

121
364 GOLFE DU MAINE (OP. DISS. GROS)

autre forme mais elle demeure la même : quels sont les motifs juridiques
permettant d'appliquer cette demande aux faits de l'espèce, un certain
plateau continental et certaines zones de pêche, car s’il n’y a pas de réponse
autre que la transformation d’une demande des Parties en une circonstance
spéciale, source de déductions juridiques, le droit applicable se restreint à
une appréciation à priori des Parties. [1 faut aller plus loin : les Parties
elle-mêmes n'avaient pas répondu 4 la question en ce sens et elles avaient
admis qu'il y avait un problème en effet et que c’était à la Chambre de le
résoudre. La question de droit préalable demeure entière de savoir si la
Chambre peut donner aux mots « frontière maritime unique » utilisés dans
le compromis le caractère d’une circonstance décisive pour la délimitation
dans la région du golfe du Maine ou si en raison de règles de droit
applicables aux faits de l’affaire, cette demande, qui est un fait dans le
dossier global, ne suffit pas pour décider une délimitation par ligne unique,
simple hypothèse tant qu’elle n’est pas vérifiée par des motifs juridiques.
La Cour internationale de Justice a dit :

« la saisine de la Cour est une chose, l’administration de la justice en
est une autre. Celle-ci est régie par le Statut et par le Règlement... »
(Nottebohm, exception préliminaire, arrêt, C.IJ. Recueil 1953,
p. 122.)

7. Le droit international a évolué depuis les conférences de codification
de 1930 et de 1958 jusqu’à la convention du 10 décembre 1982 présentée
comme une codification. Il faut rappeler que la conférence de 1930 et celle
de 1958 avaient été préparées par des études et rapports des plus grands
internationalistes, auteurs d'ouvrages classiques sur le droit de la mer. En
1958 le statut du plateau continental a été codifié dans une convention, la
revendication de zone de pêche dans des parties restreintes de haute mer
par l'Etat côtier étant prise en considération dans une convention de portée
plus limitée, rapidement dépassée par les prétentions de certains Etats
côtiers. Ce n’est que près de vingt ans plus tard et avant tout résultat des
travaux de la troisième conférence des Nations Unies sur le droit de la mer
que la‘notion de zone économique exclusive allant jusqu’à 200 milles et
comportant le droit de pêche exclusif a été mise en pratique unilatérale-
ment ou par des accords entre certains Etats, parfois pour la pêche seu-
lement ; le droit de l'Etat côtier à une telle zone est aujourd’hui admis.
Cette pratique a été inscrite au cours de la troisième conférence des
Nations Unies en des textes qui ne portent pas la marque de la recherche
juridique mais celle des compromis d'intérêts. La méthode utilisée par la
conférence, la suppression des séances de comités de juristes et la réu-
nion de groupes dont la composition était destinée à refléter les intérêts
contraires, si l’on en croit les exposés faits dans les revues de droit interna-
tional par certains des participants de la conférence, ont donné à des
travaux qui n’ont pas de procès-verbaux officiels un cachet qui les met à
part des conférences de codification. De plus, la convention de 1982 n’est

122
365 GOLFE DU MAINE (OP. DISS. GROS)

pas en vigueur et, enfin, le Gouvernement des Etats-Unis, répondant à une
question de juge, a pris une position particulière vis-à-vis de la convention
qui rend douteuse son application à la présente affaire (audience du 9 mai
1984). Il reste à examiner si, pour la délimitation de la frontière demandée,
le texte conventionnel de décembre 1982 contient des règles de droit
international général, déjà applicables.

8. [n'y a rien dans le droit conventionnel, dans le droit coutumier, et en
particulier dans la convention de 1982 sur la détermination des limites de
plateau continental et de pêche qui donne quelque indication que ce soit
sur une obligation de procéder par une ligne unique. Le but recherché par
les Etats dès la conférence de 1958 et porté à l’extréme depuis quelque dix
ans est clair, agrandir toujours davantage le domaine maritime de l'Etat
côtier ; ce fut d’abord la zone contigué et la zone de pêche rapprochée, en
même temps que le plateau continental, puis la zone économique exclusive
ou de pêche révélant dans certaines affirmations des Etats une intention de
mer territoriale étendue. Alors que la convention de 1958 sur le plateau
continental contient bien une règle, équidistance + circonstances spé-
ciales, cette règle affirmée par la jurisprudence de 1969 à février 1982 a été
affaiblie par l'incapacité de la troisième conférence des Nations Unies de
décider du rôle de l’équidistance et de l’équité autrement que dans des
textes qui ne contiennent pas de règle de délimitation, ni pour le plateau
continental, ni pour la zone économique ; les articles 74 et 83 se bornent à
dire qu’un accord fondé sur le droit international visé à l’article 38 du
Statut de la Cour devrait permettre d'aboutir à une solution équitable. Il
est difficile de trouver dans une telle formule une règle quelconque ; dire
qu’une bonne application du droit international doit donner un résultat
équitable est un truisme. Nécessité d’un accord entre les Etats intéressés,
application du droit international, équité — mais par quels moyens ? C’est
le président du groupe de négociation où l’on aboutit à la formule de
compromis de l’article 83 sur la limite qui a exprimé le doute que « la
conférence soit jamais en mesure de rédiger une disposition apportant une
réponse nette et précise à la question des critères de délimitation », comme
l’a rappelé le Président sir Humphrey Waldock (The International Court
and the Law of the Sea, 1979, p. 12 ; voir aussi opinion de M. Oda sur la
valeur juridique du texte de 1982, C.1J. Recueil 1982, p. 246, par. 143).
Tout a été ainsi détruit des acquis de la construction juridique de 1958, de
l'arrêt de 1969 et de la sentence de 1977, par l’effet de ces deux articles de la
convention de 1982 qui ne tiennent pas compte de cette jurisprudence et
l'effacent par l’emploi d’une formule vide de contenu. Dès février 1982, la
Cour avait revisé l’arrét de 1969 pour la délimitation du plateau conti-
nental en interprétant le droit coutumier dans le sens des textes déjà
connus du projet de convention de la troisième conférence des Nations
Unies.

9. Les Parties connaissaient la convention de 1982 et le revirement de
jurisprudence ; elles n’ont pu invoquer une règle de droit mais pouvaient
penser qu’une ligne unique serait une formule commode et présentement

123
366 GOLFE DU MAINE (OP. DISS. GROS)

conforme à leurs intérêts. La position de la Chambre ne peut être la même,
tant qu'il n’a pas été établi qu’une ligne unique est, soit prescrite par le droit
international général, soit juridiquement exigée par les éléments pertinents
dans l'affaire présente. La Cour dans son arrêt du 24 février 1982 a décidé
d’écarter toute étude de l’équidistance par le motif que les Parties ne
l'avaient pas proposée mais elle n’a pas soutenu que cela l’eût empêché
d'étudier cette méthode si elle l’avait pensé utile. La situation était la même
pour la Chambre au moment de rechercher si une délimitation par une
ligne unique est conforme au droit dans les circonstances de l'espèce.

10. Jusqu’a la convention de 1982 la délimitation dans la convention de
1958 sur le plateau continental se faisait selon la régle « équidistance +
circonstances spéciales » (article 6 de la convention de 1958 sur le plateau
continental ; voir pour la mer territoriale et la zone contigué l’article 12 de
la convention sur ces espaces). Ceci semblait indiquer à l’époque qu’un
principe identique pouvait être la base de toute ligne délimitant les divers
espaces maritimes alors de portée restreinte. Avec la zone de pêche ou la
zone économique exclusive, une question nouvelle se pose : où se trouvent
l'identité naturelle entre le plateau continental et la zone et le rapport de
dépendance entre l’Etat et la masse d’eau jusqu’à 200 milles ? En 1973, sir
Gerald Fitzmaurice disait à ce sujet qu’« au-delà d’un certain point on ne
pouvait revendiquer des eaux territoriales sans frôler absurde » dès que
ces eaux cessaient de conserver quelque lien physique avec la terre « dont
elles étaient censées … relever » (C.J. Recueil 1973, p. 72, par. 8). Ce sont
ces prétentions, jugées démesurées avant la troisième conférence des
Nations Unies sur le droit de la mer par la plupart des Etats intéressés à la
pêche lointaine comme par les juristes des précédentes codifications, qui
passent au premier plan ; on veut conquérir sur la mer le plus grand espace
possible pour l’exploiter, tout de suite ou plus tard, et surtout pour en
exclure les autres. C’est l’accaparement de zones étendues, plateau conti-
nental et zone de 200 milles, qui devient le but, avec des conséquences pour
le droit de la délimitation que les conférences de 1958 et 1960 avaient
traitées à un moment où le problème de limite s’appliquait à des eaux
territoriales de 3 ou 6 milles, ou à une zone de pêche jusqu’à 12 milles, avec
le souci principal d’en assurer l’opposabilité aux Etats tiers. Lorsqu’on
réclame 200 milles, la question de la délimitation prend un aspect différent,
car elle est liée à l’étendue immense des espaces marins en cause et les Etats
ne se mettront plus d'accord sur des règles claires parce qu’on cherche a
accaparer le plus possible, par tous les moyens de délimitation imagi-
nables. C’est ce que consacrent les deux articles de la convention de 1982
(73 et 84) qui ouvrent la voie de l’arbitraire en ne définissant rien, et c’est
aussi le raisonnement de l’arrêt de la Chambre fondé comme l’arrêt de 1982
sur ces mêmes articles et, comme eux, sur la contestation de principe de la
méthode de l’équidistance et l’utilisation concurrente de critères, méthodes
et arguments divers reliés par la seule idée de trouver un résultat équitable.
La Chambre a ainsi adopté après les Parties, avec l'exposé d’une « norme
fondamentale », la formule inutilisable de la convention de 1982 (par. 7 et 8

124
367 GOLFE DU MAINE (OP. DISS. GROS)

ci-dessus) et décidé de l’appliquer en l'espèce. La formulation de cette règle
par la Chambre au paragraphe 112 de l’arrêt ne peut voiler que deux mots
la résumant aussi bien que deux alinéas : accord + équité.

11. La convention de 1982 a substitué au concept de plateau continen-
tal codifié par la convention de 1958 la seule notion d’une distance de
200 milles, que l’Etat côtier ait ou non cette prolongation naturelle de son
territoire terrestre que l’arrêt de 1969 a étudiée (par. 47-48 et 95 ; sentence
1977, par. 191 et 194 ; comparer art. 76, par. 1, de la convention de 1982). I]
y a donc désormais, pour certains Etats, un plateau continental mythique
et inexistant, alors que pour d’autres qui ont ce prolongement physique
naturel il n’en est tenu aucun compte... si l’on tient que la convention de
1982 non encore en vigueur a bien, sur ce point, modifié la convention de
1958, ce que l’arrêt ne dit pas. Sans avoir à juger autre chose que l’objet du
présent différend je dirai que la question ne se pose pas entre les Parties qui
sont liées par la convention de 1958 sur le plateau continental. La thèse de
la désuétude de la convention de 1958 n’a pas été soutenue par les Etats-
Unis mais celle de son effet « non déterminant » sur la délimitation d’une
ligne unique ; le tribunal arbitral franco-britannique avait rejeté formel-
lement la thèse de la désuétude de la convention de 1958 alors présentée
par le Gouvernement français. Les Parties sont d’accord pour dire que le
plateau continental de la zone du golfe du Maine est un plateau continu,
sans faille. Dans cette affaire il y a donc un plateau continental physique
reconnu et une convention sur le plateau continental en vigueur qui n’est
pas appliquée entre les Parties.

12. Pour la zone de pêche de 200 milles revendiquée par les deux Parties,
il faut remarquer que le débat devant la Chambre a été souvent élargi au
concept de zone économique. Telle n’est pas la demande exprimée dans le
compromis qui ne parle que de zones de pêche et la décision des Etats-
Unis, prise pendant la procédure, en 1983, de revendiquer une zone éco-
nomique exclusive, ne peut avoir d’effet sur la décision de limite. Il est vrai
que l’article III, paragraphe 1, du compromis prévoit que la frontière
maritime décidée par la Chambre s’appliquera à toute revendication ou
tout exercice de droits souverains ou de toute juridiction sur les eaux, le lit
de la mer et le sous-sol. Mais la Chambre juge ce qui lui a été soumis, une
limite de plateau continental et de pécheries (compromis, art. II, par. 1).
Les zones de péche des deux Etats consistent en une exploitation de
ressources halieutiques de la masse d’eau dans la limite de 200 milles. Alors
que le plateau continental est un problème de lit de la mer et de ressources
du sous-sol (arrêt de 1969, par. 96 in fine) la délimitation de pêcheries
évoque la division de la masse d’eau. Une ligne unique établira une unité
entre le lit de la mer et l'exploitation d’un sous-sol d’une part, la masse
d’eau et ses ressources d’autre part, on ne peut présumer que cette unité
préexiste. Les deux éléments ont toujours été traités à part. En 1958 il y eut
une convention sur le plateau continental et une autre sur la pêche ; déjà en
1945 les Etats-Unis firent deux proclamations le même jour, l’une sur le

125
368 GOLFE DU MAINE (OP. DISS. GROS)

plateau continental, l’autre sur la pêche dans certaines zones rapprochées
de haute mer. Les Parties ont, l’une, les Etats-Unis, plaidé une sorte
d’incorporation du plateau continental dans la zone de 200 milles, l’autre,
le Canada, l’existence d’une règle de droit de la ligne unique. Mais aucune
n’a expliqué comment la masse d’eau avait incorporé, ou effacé, un plateau
continental réel et continu, par un phénomène de suppression de l’identité
propre du sous-sol et du sol de la mer par le seul effet de pêcheries dans
cette masse d’eau.

13. La Chambre a décidé aux paragraphes 192, 193 et 194 « d’exclure
purement et simplement » tout critère qui ne serait plus adapté « à la
délimitation de l’un comme de l’autre des deux objets pour lesquels la déli-
mitation est demandée » ; il s’agit d’« une délimitation par ligne unique de
deux éléments différents » (par. 192) ; dans le fait même que la délimita-
tion a un double objet il y a une particularité pertinente du cas d’espèce. « Il
en découle … qu’il conviendrait d’exclure l'application ... d’un quelconque
critère qui apparaîtrait typiquement et exclusivement lié aux caracté-
ristiques propres d’une seule des deux réalités naturelles à délimiter en-
semble » (par. 193). Il faut citer le paragraphe 194 :

« En réalité, une délimitation par ligne unique, comme celle qui doit
être réalisée dans le cas d’espèce, à savoir une délimitation valant à la
fois pour le plateau continental et la colonne d’eau surjacente, ne
saurait être effectuée que par l'application d’un critère ou d’une
combinaison de critères qui ne favorise pas l’un de ces deux objets au
détriment de l’autre et soit en même temps susceptible de convenir
également à une division de chacun d’eux. A ce propos, il est d’ailleurs
à prévoir que, avec l'adoption progressive, par la plupart des Etats
maritimes, d’une zone économique exciusive et, par conséquent, avec
la généralisation de la demande d’une délimitation unique, évitant
autant qu'il est possible les inconvénients inhérents à une pluralité de
délimitations distinctes, la préférence ira désormais, inévitablement, à
des critères se prétant mieux, par leur caractère plus neutre, à une
délimitation polyvalente. » (Les italiques sont de moi.)

14. Il me paraît difficile de considérer que la Chambre a ainsi répondu à
la question qu’avait posée son président aux Parties. On ne peut en même
temps décider qu’il y a deux réalités différentes et qu’on ne tiendra aucun
compte de la différence pour déterminer la limite, sinon en admettant, sous
le voile des mots, qu’on efface le problème plutôt qu’on ne le traite. S’il eût
été possible, pour un espace de plateau continental irréel, et dans létat
actuel des possibilités d'exploitation seulement, de soutenir que ce faux
plateau continental ne se distinguait pas de la masse d’eau, il est exclu de le
faire après avoir reconnu l’existence dans le golfe du Maine d’un plateau
continental réel et continu, déjà exploré. En second lieu, après avoir mis de
côté le plateau continental, il faut exclure aussi les pêcheries pour main-
tenir la balance égale dans la logique de l’arrêt ; c’est une mer privée de

126
369 GOLFE DU MAINE (OP. DISS. GROS)

sens, une mer vide, qu’on va diviser, ce qui n’a pas été un thème des Parties.
Enfin, je saisis mal ce que peut être un critère qui ne favorise pas un objet au
détriment de l’autre et convient en même temps aux deux objets ; les mots
appelleraient des explications que l’arrêt ne donne pas et qu’il ne peut
appartenir à d’autres de donner. Si l’on donne aux mots leur sens propre,
ledit critère ne doit nuire ni à l’un (plateau continental) ni à l’autre (eau),
c'est donc un critère dépourvu d’effet qui, pour ne pas favoriser, n’agit pas.
Mais alors comment convient-il ? La seule conclusion est que la question du
président demeure posée, non plus seulement pour le différend jugé mais
pour tous les Etats qui envisageraient une ligne unique. Il reste toujours à
expliquer comment deux Etats liés par l’article 6 de la convention de 1958
sur le plateau continental en sont déliés parce qu’une zone d’eau surjacente
n'y est pas soumise ; avant toute question de ligne unique, le plateau
continental était déjà recouvert par la haute mer, soumise à un régime
différent. Le résultat du refus de balancer l’équité de l’élément plateau
continental et l'élément masse d’eau est que l’eau a annihilé toute prise en
considération d’un élément sans qu’on ait pu apprécier en quoi il eût porté
atteinte à l’autre élément. Poser comme un principe qu’il y a opposition ne
suffit pas et l’adage devient : l’eau seule importe. Ce qui étonne puisqu'il
n’y a pas de critère équitable révélé pour diviser de l’eau, sans s’être assuré
qu'on ne nuit pas au plateau continental, ce qui fait que cet élément sera
toujours perdant. On ne peut échapper à l'obligation d’appliquer la con-
vention de 1958 en vigueur entre les Parties pour l’« objet » plateau conti-
nental sous prétexte que l’« objet » eau en serait défavorisé ou que cela ne
«convient » pas ; il est nécessaire en cette affaire de commencer par le
traité applicable pour le plateau continental et de voir quel élément est
favorisé ou défavorisé.

15. En ne procédant pas à l’examen des facteurs propres à décider du
tracé d’une ligne équitable à la fois pour l’élément plateau continental et
l'élément pêcheries, la Chambre n’a pas appliqué aux faits un raisonne-
ment d’appréciation de l’équitable. Il est encore temps, peut-être, de con-
tester la confusion injustifiée des éléments à délimiter et de ne pas laisser
s'établir l’idée que, dans le droit positif contemporain, il n’existe plus
qu’une règle de délimitation : à 200 milles de chaque Etat sa juridiction sur
l’eau de mer et tout ce qu’elle contient ou recouvre est complète et il suffit
de diviser la masse d’eau entre les Etats intéressés, le reste suit. Pour qu’un
tel prononcé soit une règle, il faut lui trouver une motivation qui, pour le
moment, se borne à une simple affirmation, sans cet examen auquel le juge
doit normalement procéder pour appliquer le droit aux faits. Que pèsent
dans la décision de limite l’utilisation du sous-sol et celle de l’eau, le même
poids, des poids différents ou aucun ? Même si c’était aucun, thèse de la
Chambre, avec le petit rôle concédé in extremis à une vérification que la

127
370 GOLFE DU MAINE (OP. DISS. GROS)

ligne n’est pas préjudiciable à la balance des intérêts (par. 238-239), il serait
utile de connaître la motivation de ce néant.

16. Une ligne unique non justifiée par un raisonnement juridique ne .
peut être la solution « raisonnable » requise par Parrét de 1969, paragra-
phe 90 in fine, ni le résultat équitable selon la formule de la norme fon-
damentale exposée par les Parties et reprise par la Chambre (arrêt, par. 112).
L'existence d’accords bilatéraux ayant fixé une ligne unique pour un
plateau continental et pour une zone de 200 milles ne prouve rien, le fait
que des Etats aient conclu des accords fixant une ligne unique étant en soi
sans pertinence si rien n'indique comment cette ligne satisfait à toutes les
équités, plateau continental, pêche, etc., alors que c’est peut-être par
compromis, négligence d’un facteur, ou le simple désir de commodité que
de tels accords ont été conclus. Même si l’on citait un accord qui prévoit
une ligne unique plateau continental/zone en précisant formellement dans
le texte que la ligne a été modifiée sur un segment particulier, soit pour un
motif de plateau continental, soit de zone, il faudrait encore savoir par quel
raisonnement les Parties sont arrivées à cette solution ; un accord com-
porte à l’occasion des concessions non motivées par l’invocation du droit
international. Deux Etats peuvent négocier une ligne unique qui leur
convienne sans se poser la question de l’équité du résultat ; le juge doit
déterminer une ligne équitable pour les deux Parties, aprés avoir examiné
et résolu les problèmes différents que posent le plateau continental et la
zone. Au début du différend, entre 1964 et janvier 1976, les deux Etats
discutaient uniquement d’une ligne de délimitation pour le plateau conti-
nental, comme l’arrét le rappelle aux paragraphes 64 à 68 ; le débat se
poursuivait encore sur ce terrain en 1976. C’est ce qu’expose le départe-
ment d’Etat dans un compte rendu sur les négociations publié en janvier
1976 qui montre, à l’époque, que le Gouvernement des Etats-Unis songeait
à une limite du plateau continental seulement, en notant le danger de
porter préjudice à l’éventuelle limite de leur zone économique dans le golfe
du Maine, ce qui impliquait alors deux limites distinctes (annexe 2, janvier
1976, p. 2, par. IE, et p. 5-6, par. IV-V). C’est peut-être avec extension du
différend à la pêche que les Etats-Unis en sont venus à la théorie de la
frontière naturelle du chenal nord-est séparant des zones de pêche, ce qui
constituait une autre admission du caractère particulier de chacun des
deux éléments à délimiter. I] existait ainsi, au moins de 1964 à 1976, des
motifs de différenciation entre une limite de plateau continental et une
limite de zones de pêche, et la demande des Parties d’une ligne unique dans
le compromis, intervenue à la fin d’une longue négociation dont les Parties
n'ont pas révélé le contenu, demeure insuffisante pour faire de la ligne
unique une particularité décisive.

17. La constatation que la ligne unique n’est qu’une indication de pro-
cédé de délimitation et, de ce fait, ne lie pas la Chambre si le droit

128
371 GOLFE DU MAINE (OP. DISS. GROS)

applicable aux circonstances pertinentes de l’affaire ne permet pas d’ap-
pliquer un tel procédé, n’a pas été contredite par l'arrêt. La pertinence
d’une circonstance, ou d’une particularité, c’est un choix de vocabulaire,
s'explique et se démontre, et ce n’est qu’en allant au fond des choses du
plateau continental et de la zone de pêche dans la région du golfe du Maine
qu'il eût été possible de découvrir ce qu'il en était. Ou bien cette étude des
deux catégories de zones maritimes en cause montre que leur délimitation
pose les mêmes problèmes, ou que le contenu de chaque élément est
entièrement sans pertinence, selon la logique interne du présent arrêt, ce
qui permet dans les deux cas d'aboutir raisonnablement à une seule limite,
ou bien on constate que, dans la présente affaire, il existe des différences
entre une ligne raisonnable pour le sol et le sous-sol d’une part et une autre
pour l’eau qui les recouvre. Si les deux Etats ont encore des difficultés à
délimiter leurs eaux territoriales et s’ils ont négocié entre 1964 et 1976 (voir
par. 16 ci-dessus) uniquement sur une limite de plateau continental, il est
difficile d’admettre la théorie qui a été soutenue de la ligne unique, règle en
voie de formation, sinon acquise, du droit international contemporain, ou
la thése de la ligne unique circonstance spéciale. Pour appuyer sa décision
sur ce point la Chambre, au paragraphe 194 de l’arrêt, anticipe sur l’éven-
tualité d’une zone économique exclusive, acceptée par les Etats maritimes,
englobant toutes formes de juridiction, ce qui, il faut le dire, ressemblera de
fort près à une mer territoriale de 200 milles. Ici encore, sir Arnold McNair
avait déja annoncé qu’une revendication de juridiction exclusive sur des
zones étendues équivalait par son contenu, méme fonctionnel et divisible, a
la situation de droit qui prévaut pour la zone de souveraineté sur les eaux
territoriales (C.I.J. Recueil 1951, p. 159-169). Ayant changé le droit de ces
espaces, les Etats ne peuvent garder ceux des traits qui, auparavant,
expliquaient les travaux sur l'intérêt spécial de pêche et la dépendance
économique de certains éléments d’une population. Toutes les bases de
raisonnement ont été changées, l'Etat côtier a voulu une juridiction exclu-
sive sur le sol et le sous-sol, puis sur la masse d’eau, il l’a obtenu ; mais les
ressources ne sont pas la cause juridique de la zone exclusive, elles sont
mises hors du problème, l’existence de ressources minérales ou biologiques
n’est pas prise en compte. Un plateau continental sans ressources et une
mer presque vide ne font aucun obstacle à appropriation du plateau
continental et d’une zone de pêche. La notion de dépendance économique
ne peut plus être invoquée comme un élément déterminant, au sens donné
par la Cour à ces deux mots dans l'arrêt de 1951 précité. Dans les para-
graphes 237 à 240, la Chambre examine brièvement les effets possibles du
partage des ressources opéré par la ligne, ce qui semble contredire leur
exclusion dans l’examen du principe de la ligne unique. En effaçant toute
différence entre plateau continental et eau, un pas est fait vers l'unification
des droits exercés, en même temps que celle des espaces maritimes remis à
la souveraineté de l'Etat côtier.

129
372 GOLFE DU MAINE (OP. DISS. GROS)

18. Le problème de l’unité des zones n’est pas nouveau ; il a été abordé
dans trois opinions jointes à l’arrêt du 24 février 1982 que je crois utile de
rappeler :

a) Le juge Oda a consacré une section de son opinion dissidente au
« Rapport entre le plateau continental et la zone économique exclu-
sive » (par. 126-131) et un chapitre VII (par. 146-177) aux « Principes et
règles de délimitation du plateau continental et de la zone économique
exclusive ». J’y relève que la question de la ligne unique est posée au
paragraphe 126 et que le juge Oda semble conclure à l’« alignement »
possible du régime de la zone sur celui du plateau continental (par. 130,
début et fin). Mais sa position est plus réservée aux paragraphes 143 à
145, qui comportent une critique détaillée des aspects négatifs des
formulations de la convention de 1982 sur le droit de la délimitation
(C.LJ. Recueil 1982, p. 246-247, par. 143 in fine, par. 144, par. 145,
derniére phrase). Les conclusions du juge Oda demeurent réservées au
paragraphe 146 (al. 4-5) et, si l'analyse des deux zones en question est
complète, il indique plutôt des voies d’approche pour le probleme
qu'une décision ferme pour une ligne unique, il me semble.

b) L’opinion dissidente du juge Evensen traite aussi de la zone écono-
mique exclusive notamment aux paragraphes 7, 8, 9 et 10 où il pose le
problème des lignes de délimitation différentes et se réfère aux réponses
de la Tunisie et de la Libye ; il indique son doute, en l’espèce, « que la
méthode pratique de délimitation doive être exclusivement ou essen-
tiellement fondée sur les considérations relatives au plateau continen-
tal » en raison de « l’affaiblissement de l’effet pratique de la notion de
prolongement naturel par suite de l’apparition du concept de la zone
économique de 200 milles » (par. 10). Au paragraphe 15, le juge Even-
sen revient sur l’idée d’une ligne unique, ainsi que dans ses « Conclu-
sions » (par. 319), se fondant sur le caractère « opportun » de cette
solution (the obvious advisability, dit le texte anglais original, plus fort).
(C.LJ. Recueil 1982, p. 269-288, 296-297 et 319-323.)

c) Le juge Jiménez de Aréchaga traite en une page la question de la zone
économique exclusive (par. 54-56) et il estime que « la délimitation de la
zone économique exclusive et la délimitation du plateau continental
coïncideront tout au moins dans la très vaste majorité des cas normaux.
La raison est que les deux délimitations sont régies par des règles
identiques. » (par. 56, il s’agit des articles 74 et 83 de la convention de
1982). (C.LJ. Recueil 1982, p. 115-116.)

19. Les observations qui précèdent ont été rédigées au moment et à
propos d’un différend sur le plateau continental où la question de la ligne
unique ne se posait pas, mais par trois Juges qui commentaient l’œuvre de
la troisième conférence sur le droit de la mer ; on en trouve le reflet au
paragraphe 194 de l’arrêt qui prévoit une généralisation dans l’avenir de la
ligne unique (par. 17 ci-dessus). Le problème en l’espèce n’en est pas

130
373 GOLFE DU MAINE (OP. DISS. GROS)

avancé pour autant. D’abord parce que, la convention de 1982 n’étant pas
en vigueur, il faut décider si la confusion entre le plateau continental
jusqu’à 200 milles et la zone est déjà une règle du droit coutumier. Ce point
n'est pas acquis car, s’il en était ainsi, il n’y aurait plus de possibilité de
tracer aujourd’hui de délimitation pour le seul plateau continental et cela
se saurait par l’examen de la pratique (contra, plusieurs différends actuels
portant sur le plateau continental seulement). La Chambre ne pouvait
prendre une position de neutralisation mutuelle des critères pertinents du
plateau continental et de l’eau sans les examiner, sauf à trancher d’abord ce
problème de la reconnaissance en droit coutumier de la confusion de toutes
les juridictions sur les espaces maritimes dans la zone de 200 milles, en
dehors des textes de la convention de 1982. Le juge applique le droit établi
et non un droit éventuel. Il faut savoir si le juge peut délimiter, à volonté, un
plateau continental et l’eau qui le recouvre, pris à part, successivement
examinés ou confondus, et ceci ne peut se décider dans l’abstrait, avec la
seule explication que la ligne unique serait une solution de l’avenir,
opportune ou commode d’ailleurs ; encore faudrait-il qu’elle fût raison-
nable et raisonnée. Il fallait juger si une ligne unique serait dans la présente
affaire une ligne équitable et pour quels motifs. C’est une question que
la Cour, dans l’arrêt de 1982, avait évoquée d’une phrase en fin du para-
graphe 107:

« Quant à la présence de puits de pétrole dans une zone à délimiter,
cette présence peut, selon les faits, représenter un élément à considérer
dans le processus au cours duquel tous les facteurs pertinents sont
soigneusement pesés pour aboutir à un résultat équitable. » (C.LJ.
Recueil 1982, p. 77-78.)

Il y aurait donc un facteur pertinent dans la présence de ressources dans un
plateau continental.

20. Si, de l’examen des problèmes de plateau continental et des pro-
blémes de zone de pêche exclusive dans la région du golfe du Maine, il
apparaissait que, par l'application du droit aux faits, il n'existe pas de
facteurs qui compliquent le tracé d’une seule ligne, cette solution serait
certes plus « simple » pour la Chambre et pour les Parties maïs ce n’est pas
le problème ; simplicité est proche de facilité et la facilité n’est pas un
critère de délimitation de frontières, c’est trop souvent un renvoi des
difficultés à une période ultérieure. Si unification de deux lignes diffé-
rentes qui pourraient se justifier dans les faits, l’une pour le plateau
continental, l’autre pour la zone économique, apparaissait inéquitable
pour Pun par rapport à l’autre, on voit mal quelle application de l'équité
pourrait justifier une ligne unique qui serait partiellement inéquitable
parce qu’elle aurait des résultats extraordinaires, anormaux ou déraison-
nables, soit du côté du plateau continental, soit du côté de la zone. Tout
était donc dans l’étude des faits, d’autant plus qu’il a été mis en évidence à
propos du banc de Georges que toute exploitation pétrolière risque de

131
374 GOLFE DU MAINE (OP. DISS. GROS)

ruiner les pêcheries du banc, de provoquer des pollutions dans tout le golfe
avec des responsabilités lourdes et enfin que les thèses des Parties semblent
exclure aussi bien des accords sur l'aménagement en commun des pêche-
ries que sur l'exploitation commune de gisements divisés par la délimita-
tion. La tâche du juge n’est cependant pas limitée par la présentation des
opinions des Parties sur tous ces points (voir l’arrêt de 1969, paragraphe 97,
sur l’unité de gisement « élément de fait qu’il est raisonnable de prendre en
considération au cours d’une négociation sur une délimitation » et l’opi-
nion individuelle du juge Jessup, pages 66 et suivantes, 81 à 84, qui, allant
bien au-delà du paragraphe 240 du présent arrêt, souhaitait « mieux faire
comprendre les principes d’équité qui ... font « partie du droit internatio-
nal que [la Cour] doit appliquer » (p. 84)).

21. Bien que le plateau continental soit devenu un terme ne s’appliquant
plus à un contenu physique, l’article 56 de la convention de 1982, qui
définit ce qu’est la zone économique exclusive, les droits, la juridiction, les
obligations que se voient reconnaitre les Etats se termine par : « les droits
relatifs aux fonds marins et à leur sous-sol énoncés dans le présent article
s’exercent conformément à la partie VI» ; cette partie VI est intitulée
« Plateau continental » et comprend dix articles, dont l’article 76 sur la
« définition du plateau continental », l’article 77 sur les « droits de Etat
côtier sur le plateau continental », l’article 78 sur le « régime juridique des
eaux et de l’espace aérien surjacents... », sans parler de l’article 83 sur la
« délimitation du plateau continental... », identique à l’article 74 sur la
zone. Que reste-t-il de l’unité juridique des espaces maritimes et de l’idée
que le plateau continental devra se confondre avec la zone, si le dernier
paragraphe de l’article 56 définissant la zone renvoie à la partie VI pour une
autre définition de l’élément plateau continental que l’article 77 ne con-
tient pas, et pourquoi deux articles sur une délimitation définie d’une seule
façon ? La construction du traité n’a de sens avec une partie V (« Zone
économique exclusive ») et une partie VI (« Plateau continental ») que si
les deux espaces divergent par certains éléments, à tel point qu’il était
nécessaire de leur consacrer deux parties d’une convention sur le droit dela
mer. Les exégètes qui veulent confondre les règles de délimitation ont donc
à justifier la radicale inutilité de la partie VI, dans un texte dit de « codi-
fication ». Il semble que la comparaison des articles 55 à 62, 73 et 74 (zone)
avec les articles 76, 77, 78, 81, 83 (plateau continental) ne laisse le choix
qu'entre la conclusion qu’il y a bien deux régimes juridiques, ou le
chaos.

22. Avant la convention de 1982, selon l’arrêt de 1969 et la sentence de
1977, le droit international avait posé quelques jalons solides, l’équidis-
tance + les circonstances spéciales de la région à délimiter avec la confi-
guration des côtes en premier rang, leurs particularités, en respectant la
nature comme la « donnée de fait ». La solution du présent différend aurait
pu être déduite des termes mêmes du paragraphe 99 de l'arrêt de
1969 :

« En raison de la situation géographique particulière des côtes des

132
375 GOLFE DU MAINE (OP. DISS. GROS)

Parties dans cette mer, il peut se faire que les méthodes choisies pour
fixer la délimitation des zones respectives conduisent en certains
secteurs à des chevauchements entre les zones relevant des Parties. La
Cour considère qu’il faut accepter cette situation comme une donnée
de fait et la résoudre soit par une division des zones de chevauchement
effectuée par voie d’accord ou, à défaut, par parts égales, soit par des
accords d'exploitation en commun, cette dernière solution paraissant
particulièrement appropriée lorsqu'il s’agit de préserver l’unité d’un
gisement. »

Bien que l’arrêt de la Chambre fasse allusion à ces indications il n’en retient
que l’idée de la division par parts égales et la modifie entièrement en la
complétant par des critères, méthodes et corrections qui sont en dehors du
texte de 1969 et de la sentence de 1977 à tous points de vue. Il reste aux
partisans du vide juridique actuel à démontrer que la convention de 1958
est devenue désuète et que la convention de 1982 que les Etats-Unis n’ont
pas signée, qui n’est pas en vigueur, a révélé sur ce point une règle de droit
coutumier, contraire à la convention de 1958 et à la jurisprudence 1969-
1977 en assumant qu’il y a confusion entre le plateau continental et la zone
de 200 milles et qu’une ligne unique s’impose, sans autre recherche.

23. La thèse que le plateau continental est aujourd’hui confondu avec la
zone et que la convention de 1958 sur le plateau continental est désuète
était déjà soutenue par le Gouvernement français en 1977 pour la con-
vention de 1958 et elle fut rejetée par le tribunal arbitral (voir par. 45, 46,
47, 48 et 205) après avoir indiqué qu'il devait « prendre en considération
l’évolution du droit de la mer dans toute la mesure où cela serait pertinent
pour l'examen de la présente affaire » (par. 48 in fine), ce qui n’était pas une
adhésion mais une manière courtoise d’écarter un projet de codification.
La Cour elle-même dans son arrêt sur la Compétence en matière de pêcheries
avait décidé qu’elle ne pouvait, comme tribunal, rendre un jugement sub
specie legis ferendae (C.I.J. Recueil 1974, par. 53). Il faudrait trouver
aujourd'hui dans l’évolution du droit de la mer un élément précis qui soit
plus ou aussi pertinent que la convention de 1958 sur le plateau continen-
tal ; la convention de 1958 ayant été jugée applicable au plateau conti-
nental par les Etats-Unis entre 1969 et 1976 au moins, selon la documen-
tation partielle remise à la Chambre (par. 16 ci-dessus), il eût été nécessaire
pour saisir les causes de sa déréliction de trouver d’autres motifs que
l'affirmation selon laquelle ce traité n’a plus d’effet déterminant parce qu'il
ne peut être appliqué à l’eau. C’est le 16 juillet 1970 que les Etats-Unis ont
fait une déclaration à propos de l’adhésion du Canada à la convention de
1958 en date du 6 février 1970 avec une réserve que provoquait une
objection américaine (Nations Unies, Traités multilatéraux, 1975, p. 455).
Aucune indication n’a été fournie sur des motifs juridiques de terminaison
de la convention de 1958 depuis cette date. Quant à la position juridique
prise par le Gouvernement des Etats-Unis sur la convention de 1982 et son

133
376 GOLFE DU MAINE (OP. DISS. GROS)

rôle, en réponse à la question d’un juge, à l’audience du 9 mai 1984, elle
permet une telle liberté dans les positions à prendre dans chaque cas
particulier, à la discrétion de ce gouvernement, que le problème de l’ap-
plication par les Etats-Unis du contenu de ce texte relève toujours de leur
seule appréciation. Enfin il faut rappeler qu’il existe un plateau continental
uniforme dans le golfe du Maine et même au-delà des 200 milles, la
délimitation de la dernière partie de plateau continental entre 200 milles et
le rebord extérieur du talus restant à faire par les deux Etats dans une phase
ultérieure (compromis, art. VIT). Il ne semble guère conforme au bon sens
de faire disparaître un plateau continental dans le golfe en le confondant
avec la masse d’eau, alors qu'il restera à délimiter un dernier segment, traité
comme espace particulier de plateau à partir de 200 milles, où l’eau n’aura
plus d'influence.

24. La position prise par la Chambre sur la ligne unique dans la dernière
partie de l’arrêt où, vérifiant son résultat, les éléments utilisés sont l’en-
semble des ressources économiques en cause et largement mises en avant
par les Parties, afin de montrer que celles-ci devraient être satisfaites du
résultat, appelle les mêmes remarques que fit sur une autre affaire sir
Robert Jennings dans son opinion dissidente sur la requête de l'Italie à fin
d'intervention :

« [ceci] revient à admettre que l'emplacement correct d’une délimita-
tion de plateau continental peut être déterminé par un tribunal à
l'issue d’une sorte de compromis entre les différentes revendications.
Or une telle hypothèse est certainement contraire aux principes. Les
délimitations de plateau continental sont déterminées en vertu du
droit applicable, compte tenu de toutes les circonstances pertinentes.
Mais l’étendue des revendications des parties n’est pas une circons-
tance pertinente. Les droits sur le plateau continental appartiennent à
tel ou tel Etat, qu'ils soient ou non revendiqués. Les revendications
sont donc dénuées de pertinence, si ce n’est dans la mesure où elles
peuvent être justifiées devant la Cour sur la base du droit applicable. »
(Plateau continental (Jamahiriya arabe libyenne/ Malte), requête à fin
d'intervention, C.I.J. Recueil 1984, p. 155, par. 22.)

La motivation de la Chambre n'étant pas justifiée sur la base du droit
applicable, la ligne unique demeure une méthode adoptée par la Chambre
selon un raisonnement fondé, après la Cour en 1982, sur la liberté d’ap-
préciation du juge. La question n’a pas été résolue de savoir si, dans cette
affaire, la ligne unique fournit un résultat équitable ; les paragraphes 238 à
241 inclus n’expriment que l’espoir d’une acceptation par les parties des
considérations exprimées par la Chambre sur sa décision. Ceci montre
combien un règlement transactionnel est éloigné d’un jugement fondé sur
la règle de droit qui s'impose aux Parties.

25. Ainsi, dans cette affaire, la question primordiale a bien été posée
mais reste sans solution. La Chambre n’a pas trouvé les motifs juridiques
que l’on pourrait invoquer en faveur d’une méthode de délimitation du
plateau continental plutôt que d’une méthode de délimitation de l’eau pour

134
377 GOLFE DU MAINE (OP. DISS. GROS)

déterminer sa ligne unique. L’explication du critère indifférent ne peut être
la réponse car elle annule la question ; on soutient alors que le juge peut
écarter tout critère particulier à une zone ou à l’autre, ce qui est repousser
chaque zone dans un complet isolement, et on nie la possibilité même d’une
délimitation commune aux espaces en cause. Dans la logique interne du
présent arrêt il n’était peut-être pas nécessaire d’éviter ainsi une question
centrale à tout le débat, en vérité le débat lui-même. La Chambre ayant
suivi la Cour dans le revirement de jurisprudence de 1982 indiqué au début
de cette opinion n’a divisé en parts égales que de l’eau, ce qui suffit pour
admettre qu’il n’y a pas de motifs juridiques à invoquer pour l’une ou
l’autre des deux zones dont on a ainsi constaté sinon décidé la fusion. La
question du président de la Chambre restera cependant posée aux négo-
ciateurs de traités cherchant à établir une ligne unique, à moins qu’elle ne
les décourage d’adopter ce procédé chaque fois que le plateau continental
aura une réalité.

26. La conclusion de l’examen du problème de la ligne unique, élément
décisif dans un droit nouveau de la délimitation, me paraît être que, dans
l’état actuel du droit international, selon la jurisprudence de la Cour dans
l'arrêt de 1982 fondé sur le texte conventionnel de 1982, tout peut désor-
mais être jugé pertinent pour arriver à un résultat équitable si les Etats
intéressés sont d’accord pour le soutenir ou si le juge en est convaincu. Ceci
me semble plus près du subjectivisme que de l'application du droit aux faits
pour la délimitation d’espaces maritimes. C’est donc, au-delà de la ligne
unique, tout le problème du droit désormais applicable à une délimitation
des espaces maritimes, plateau continental ou zone. La clé du raisonne-
ment juridique de la Chambre se trouve dans la solution adoptée pour
procéder à l’établissement de la ligne unique en se fondant sur le caractère
inédit et décisif de ce fait et, comme tout ce raisonnement est à base
d’équitable, il faut examiner de quelle équité il s’agit.

27. En redéfinissant le droit de la délimitation des espaces maritimes sur
la base des articles 74 et 83 de la convention de 1982 la Chambre a montré
le mauvais service que la troisième conférence des Nations Unies a rendu
au droit international ; j’ai résumé cette formulation en deux mots:
accord + équité. Comme la notion d’accord n’a rien à voir avec le travail
judiciaire, il ne reste que l’équité. Mais s’il est une notion juridique sur
laquelle chacun a sa vérité c’est bien l'équité. Je ne crois pas nécessaire de
dire plus que l’essentiel pour la présente affaire dans ce débat qui ne cessera
sans doute jamais. De quelle équité parle-t-on dans ce qui peut survivre du
droit de la délimitation des espaces maritimes en 1984 ?

135
378 GOLFE DU MAINE (OP. DISS. GROS)

28. L'arrêt de la Chambre suit la ligne de pensée de l’arrêt de la Cour et
confirme un revirement de jurisprudence par rapport à l’arrêt de 1969 et à
la sentence de 1977. Dans une opinion dissidente sur l’arrêt de 1982 j’ai
exprimé mon sentiment sur le fond du problème que constitue cette nou-
velle vision de l’équité et il me paraît vain de le répéter ; je désire incorporer
à la présente opinion le texte intégral des paragraphes 9, 10, 11, 12 pour les
onze premières lignes, 13, 14 pour les vingt-quatre premières lignes, 16, 17,
18 de l'opinion de 1982; de nombreuses citations ne sont donc pas
nécessaires, je n’en ferai qu’une qui est importante :

«Si la Cour a le droit de changer de conception de l'équité par
rapport à l’arrét de 1969, il ne suffit pas de quelques citations de
cet arrêt pour nier le changement.» (C.ZJ. Recueil 1982, p. 151,
par. 16.)

29. La raison décisive pour laquelle je n’ai pas accepté aujourd’hui la
conception de la Chambre développant celle de l’arrêt de la Cour de 1982
demeure que l’équité ne consiste pas en une recherche successive d’égalité,
de proportionnalité et de résultat ; chacune de ces considérations est une
manière d’appliquer l’équité, c’est un choix dans la façon d’appliquer le
droit et non un cumul d’équités auxquelles rien n’interdirait d’ailleurs d’en
ajouter d’autres qu’on entrevoit dans cet état d’esprit. Après avoir restreint
le droit de la délimitation aux deux mots : accord + équité, il ne faut pas
faire de cette équité l'équivalent d’un pouvoir discrétionnaire du juge.

30. La Chambre a appliqué le second alinéa de la version qu’elle donne
au paragraphe 112 d’une « norme fondamentale », l’équitable des critères,
l'aptitude de méthodes à assurer un résultat équitable. Devant une situa-
tion géographique aussi simple que la nature peut faire, c’est-à-dire sans
caractéristiques géographiques particulières entraînant des distorsions, au
sens précis de tous ces mots dans la sentence de 1977 (par. 238-245 et
248-252), la Chambre a décidé de ne tenir aucun compte des ressources du
plateau continental et des zones de pêche en cause, sauf dans un bref
examen de l'équité de sa ligne, au tout dernier état de son raisonnement
(par. 237-238), et a divisé une masse d’eau au contenu indifférent pour le
résultat. La Chambre a pour ce faire procédé à une analyse juridique très
développée qui se fonde (par. 95-114, 155-163, 190-230) sur la recherche du
résultat équitable, version 1982, arrêt et convention, et, utilisant des cri-
tères par elle déclarés équitables et des méthodes diverses jugées aptes à
cela, la Chambre a procédé à la recherche d’une ligne équitable en elle-
même.

31. Poursuivre la logique interne du raisonnement de la Chambre il faut
prendre en considération les paragraphes 79 à 96 qui décrivent la doctrine
de l'arrêt, les paragraphes 191 à 206 qui portent sur les méthodes, l’ap-
plication de ces deux éléments du raisonnement quant au résultat équi-
table se trouvant vérifiée par les paragraphes 235 à 241 inclus. Le para-
graphe 191 définit la règle fondamentale selon la Chambre dans une nou-
velle version des articles sur la délimitation de la convention de 1982, le pa-

136
379 GOLFE DU MAINE (OP. DISS. GROS)

ragraphe 241 assure que le résultat d'ensemble est bien équitable. La chaîne
est complète et la construction nouvelle mérite d’être rappelée dans ses
éléments essentiels puisque, avec l’arrêt précédent de 1982, la jurispru-
dence de la Cour apparaît fixée pour le moment. L’appréciation de l’arrét
du Maine ne peut donc pas être faite par rapport aux acquis de 1969 et 1977
qui sont formellement répudiés et ce serait un travail vain d’opposer aux
décisions de la Cour en 1982 et de la Chambre en 1984 une argumentation
dont elles se sont volontairement détachées. L’étude faite aux para-
graphes 79 à 96 se termine par la constatation que, article 6 de la conven-
tion de 1958 et droit coutumier réunis, le droit de la délimitation se résume
en ceci : toute délimitation doit se faire consensuellement par les Etats,
principe qu’on peut à la rigueur, dit la Chambre, compléter « en allant un
peu loin dans l'interprétation » de la convention de 1958, par une règle
sous-jacente que tout accord ou toute autre solution équivalente se traduise
par application de principes équitables (arrêt, par. 89). Ces principes ne
sont pas, dit-on, des principes de droit, comme le sont le principe de
l’accord et la règle sous-jacente ci-dessus citée (par. 90). L’arrét termine ces
passages sur le droit de la délimitation par le rappel de prononcés de l’arrét
de 1982 et par une description des textes pertinents de la convention de
1982. Il ne me paraît pas que cette nouvelle doctrine apporte plus que le
paragraphe 71 de l'arrêt de 1982 dans ses huit dernières lignes auxquelles
répondait le paragraphe 19 d’une opinion dissidente (p. 153). C’est ce qui
apparaît lorsque l’arrêt applique la doctrine à l’espèce, dans l’emploi des
critères, des méthodes et des corrections, tous et toutes fondés sur une
notion d'équité, réalisée par des réactions successives du juge et toujours
subjectives.

32. Les méthodes combinées avec des corrections successives sont
appliquées en invoquant certes des justifications pour chaque coup de
pouce à une ligne théorique trouvée par la première méthode employée, la
division par parts égales, présumée inéquitable cependant puisque sans
cesse corrigée. La fin étant établie d’abord, les moyens suivent. Ceci
apparaît dès la description des faits, au début de l’arrêt, exercice classique
de toute décision de délimitation, généralement restreint à la description
géographique de la situation ; ce n’est pas le cas ici où la Chambre inter-
prète déjà les faits géographiques pour préparer ce qu’elle en fera dans
l’utilisation des méthodes et corrections d’une ligne qui n’est plus justifiée
par ses mérites propres résultant de l'emploi de facteurs d’équité définis et
balancés dans un examen d’ensemble des circonstances pertinentes, mais
au gré d'évaluations successives du juge libéré à la fois du droit et des faits
géographiques de l’espèce. L’idée que le golfe est un rectangle n’a pas
d'autre utilité que de préparer la découverte qu’un angle dans le nord du
golfe permettra de tracer une bissectrice ; le choix de lignes imaginaires qui
créent des côtés du rectangle mythique finissant dans une zone qui ne
relève pas de la compétence de la Chambre est présenté comme une
représentation frappante de la nature. Le golfe n’est pas un rectangle dans

137
380 GOLFE DU MAINE (OP. DISS. GROS)

une description stricte des faits de cette affaire puisqu'il n’a, comme tout
golfe, que trois côtés, mais cela va permettre précisément de lui trouver un
quatrième côté à l’entrée du golfe qui sera une ligne indispensable pour
justifier la direction du dernier segment de la ligne en permettant de tracer
une perpendiculaire depuis cette ligne irréelle de fermeture du golfe jusqu'à
la côte des Etats-Unis, ceci aussi étranger à la situation géographique que
la description d’un golfe rectangulaire, le tout étant réminiscent de la
technique du lissage proposée par le Gouvernement français en 1977 que la
sentence a rejeté sans ambiguïté (sentence de 1977, par. 230 et 246). Et c’est
ainsi qu’un golfe de forme plutôt ovale permettra de faire une série de
déductions fondées sur un rectangle admis comme imaginaire par la
Chambre elle-même. Un procédé analogue avait servi pour l’arrêt de 1982
(C.LJ. Recueil 1982, opinion dissidente, p. 154-155, par. 18, 19 et 21) ; voir
la mise en garde par sir Gerald Fitzmaurice contre le tracé de lignes a
volonté pour délimiter des espaces maritimes (Compétence en matière de
pêcheries, C.I.J. Recueil 1973, opinion individuelle, p. 29, note 11). Cette
suite de déductions provoquées par des lignes composées pour une fin
précise est un élément du raisonnement de la Chambre dans sa recherche
d’un résultat équitable.

33. Une remarque de portée générale est utile sur le sujet des faits
géographiques et de leur utilisation. Lorsqu'on dit parfois que la géogra-
phie est neutre la formule implique que les choses sont ce qu’elles sont et
elle confirme l’adage qu’« il n’est jamais question de refaire la nature
entièrement » (arrêt de 1969, par. 91). La géographie est plutôt impartiale
que neutre en ce sens qu’elle est décisive pour une délimitation et, en
elle-même, ne donne aucune préférence à un Etat plutôt qu’à l’autre. Le
juge ne peut donc pas modifier la situation géographique par des repré-
sentations, que ce soit une ligne, un rectangle ou un angle, qui sont sa
propre vision des faits et qui modifient les faits. Lorsque ces procédés
techniques sont utilisés ils peuvent servir à préparer application d’une
méthode mais ils ne sont pas une interprétation de la situation géogra-
phique telle que la nature l’a faite. Dans un plateau continental continu
entre deux Etats, comme c’est le cas ici, la délimitation peut être faite, dans
la zone contestée, par parts égales, comme l’a dit la Cour en 1969 dans un
paragraphe 99 que le présent arrêt invoque ; mais si l’on ajoute au plateau
continental la masse d’eau, après avoir déclaré que ni l’un ni l’autre des
deux éléments ne peuvent servir à la délimitation faute de critères indif-
férents de leur part, toute interprétation nouvelle des faits géographiques
qui touche à une égalité acceptée comme réglant la délimitation à opérer
devient injustifiable. C’est ce qu’on voit dans les approches successives et
diverses du problème dans le présent arrêt, qu’il s’agisse du golfe rectan-
gulaire, des côtes représentées par d’autres lignes que celles des limites
nationales des eaux territoriales, de la ligne artificielle de fermeture du
golfe et de sa direction, de la distorsion attribuée à l’île de Sable mais pas à
celle de Nantucket, du refus de prise en considération des côtes des Parties
pour le segment de ligne après la sortie du golfe, interprétations de la

138
381 GOLFE DU MAINE (OP. DISS. GROS)

géographie du golfe qui faussent la recherche de la division des zones
maritimes en cause par parts égales, que la Chambre tient pour le critère
équitable de base pour son examen.

34. Puisque le critère de base pour la Chambre est la division par parts
égales recommandée dès 1969, il faut observer qu'il ne s’agissait pas, dans
l'arrêt de 1969, de l’ensemble du plateau continental mais de chevauche-
ments en certains secteurs entre les zones des Parties (par. 99) ; la sentence
de 1977 est aussi précise lorsqu'elle restreint le résultat de la division aux
espaces marginaux où les plateaux continentaux des Parties convergent
(par. 78). Cet aspect des choses est laissé de côté dans l’arrét de la Chambre
alors qu’il a des conséquences sur l’usage de la proportionnalité appliquée
à toutes les côtes des Parties par rapport à la totalité des zones de plateau
continental et de pêche, en même temps que sur la manière de fixer la limite
elle-même. Lorsqu'on mesure une terre contestée ce n’est que la partie
contestée qui fait l’objet de l'opération, et on laisse en dehors tout ce qui
est reconnu comme étant incontestablement la propriété de chacune des
parties ; personne ne songe à invoquer contre l’un qu'il ait déjà plus de
terre que l’autre. Dans ie débat la méthode de l’arpentage de l’eau a été
invoquée sur des espaces dont la plus grande portée n’est pas contestée
au lieu des seules zones de chevauchement « en certains secteurs » (arrêt de
1969, par. 99), et la Chambre a suivi la même voie.

35. Les chevauchements ne sont pas particuliers au plateau continental
et à la zone de 200 milles ; dès que deux Etats ont des côtes adjacentes, la
difficulté naît de leurs avancées dans les eaux territoriales ou la zone
contiguë où elles peuvent se confronter en empiétements réciproques. Le
présent différend porte sur un chevauchement précis tel qu’il apparaît dans
les faits et la condition préalable à l'emploi de la méthode de division en
parts égales envisagée dans l'arrêt est que cette zone de chevauchement soit
définie par le juge, non selon les prétentions des Parties mais sur des bases
objectives. Tel n’a pas été le cas. Le fait est que, dans ce qu’on peut appeler
la zone du différend réel, c’est-à dire la zone des seuls chevauchements
entre les effets des côtes pertinentes des deux Etats, la situation géogra-
phique présente une égalité entre les Etats qui ne demande aucune cor-
rection fondée sur des raisonnements d’équité ; c’est une situation d’égalité
dans un même plan, au sens de l'arrêt de la Cour de 1969, si l’on écarte les
savants calculs (nice calculations, expression utilisée par la sentence de
1977, notamment par. 27 et 250) fondés sur toutes les côtes et tous les
espaces maritimes des Parties dans le golfe et en dehors du golfe et si l’on
regarde cette zone des chevauchements réels qui ne dépasse pas un premier
segment de ligne à partir du point A, dans la partie où les deux Etats ont des
côtes adjacentes. Lorsque les faits géographiques indiquent et permettent
une division qui assure une égalité, toute élaboration d’une équité amé-
liorant une égalité est hors de question et la ligne tracée doit assurer
seulement cette égalité. Il est exact qu’énoncer le principe de la division des
chevauchements ne fait que poser le vrai probléme, sans le résoudre. Mais
en restreignant la zone contestée a ce qu’elle est véritablement, la solution
devient visible.

139
382 GOLFE DU MAINE (OP. DISS. GROS)

36. L'application dans la présente affaire de la division en parts égales
suffit pour écarter l’argument fondé sur l’idée de totale proportionnalité
tenue pour indispensable condition d’une délimitation maritime équitable.
Cette prétention d'améliorer l'égalité fait intervenir en l'espèce des cir-
constances géographiques extérieures ou éloignées de l’objet précis du
différend. La présente affaire est un cas où un chevauchement limité, dû à
des côtes adjacentes au point de départ de la ligne demandée à la Chambre,
pouvait être résolu simplement par la division de ce chevauchement par
parts égales, selon toute méthode idoine, à commencer par l’équidistance.
A un différend limité dans l’espace et l'importance, magnifié par les Parties
pour leurs raisons, la Chambre pouvait apporter la solution qui s’impo-
sait dès qu’elle avait adopté le principe des parts égales. La Chambre a
construit, sans nécessité, des suppléments d'équité qui traversent tout
Parrét dans une série de considérations doctrinales, de critères, de mé-
thodes et de corrections ; cet ensemble me paraît contraire au droit inter-
national applicable. Une fois la décision de diviser en parts égales prise par
la Chambre, c'était une décision finale ; à moins de découvrir des dévia-
tions, Pinéquitable non encore aperçu, il n’y a plus rien à décider (voir
opinion dissidente, C.J. Recueil 1982, par. 13) et, de tels effets de cir-
constances géographiques particulières, rien n’apparaît.

37. Lorsque les Etats ont revendiqué et obtenu des juridictions exclu-
sives sur une masse d’eau jusqu’à 200 milles ils ont pu assumer que cette
zone d’eau avait effacé les plateaux continentaux lorsqu'ils existent phy-
siquement, ou tout au moins que l’eau prime le lit et le sous-sol de la mer ;
ils ont choisi la notion vague de l'équité du résultat avec la formule de la
convention de 1982, nouvelle équité qui aboutit aux solutions transaction-
nelles pour les négociateurs et à l’ex aequo et bono pour le juge. Tant que
l'équité a été conçue comme l'application d’une règle de droit prescrivant le
recours à des principes équitables, une distinction avec l'arbitraire et l’ex
aequo et bono apparaissait. Comme chaque affaire contentieuse a ses
caractères propres, l'œuvre du juge se faisait dans le cadre d’application de
la règle de droit aux faits ; même si l’article 6 de la convention de 1958
laissait place à une appréciation de l’effet de circonstances spéciales,
celle-ci était contrôlable. En introduisant le désordre dans la conception
des principes équitables et la liberté de choix, au gré du juge, des circons-
tances et critères pertinents, la Cour dans l’arrêt de février 1982 et les Etats
participants à la troisième conférence des Nations Unies par la convention
de décembre 1982 ont donné à l’équité dans la délimitation des espaces
maritimes ce contenu indécis de critères, de méthodes et de corrections
indéterminés qui ne sont plus fonction que d’un résultat. Une décision
libre de toute vérification de son bien-fondé sur la base du droit peut être
opportune, elle n’est jamais un acte juridictionnel. Une équité discrétion-
nairement découverte n’est pas une forme d'application du droit.

38. L’arrét de la Chambre a, il est vrai, critiqué la tentative des Parties de
cataloguer des principes équitables présentés comme étant des principes de
droit international positif, d'application générale et constante. Mais les

140
383 GOLFE DU MAINE (OP. DISS. GROS)

développements de l’arrêt sur les principes, les critères et les méthodes aux
paragraphes 192 et suivants ne font que reprendre la thèse exposée par les
Parties du libre choix dans la qualification de l’équitable, en ne changeant
que la terminologie ; le juge Holmes a dit ce qu’il faut penser du voile que
les mots ne peuvent fournir (par. 2 ci-dessus). L'histoire de la jurisprudence
entre décembre 1969 et février 1982 montre que la Cour a changé d’opi-
nion. Pour le moment prenons acte que, pour la Cour et pour cette
Chambre, l'équité selon les décisions de 1969 et 1977 est rejetée et qu’on
appelle aujourd’hui ainsi, comme dans l’arrêt de 1982, non plus une déci-
sion fondée sur le droit mais une appréciation de Popportunité d’un
résultat, ce qui est la définition même de l’arbitraire si aucun élément de
contrôle n’est concevable. La manière dont on a soutenu et accepté que
tout pouvait être présenté comme un facteur pertinent à poser dans la
balance des équités est un abus du mot pertinent et rend impossible la
mission du juge, sinon celle du conciliateur qu’on ne lui a pas demandé
d’être. La contradiction entre le droit exposé dans l’arrêt de 1969 confirmé
par la sentence de 1977 et le vide juridique résultant de la convention de
1982 sur la délimitation d’une zone de 200 milles comprenant le plateau
continental est flagrante, mais c’est le propre des revirements de jurispru-
dence et il faut examiner l’arrêt de la Chambre sur les mérites et la logique
de ses propres motivations. Et c’est ce cumul de toutes les notions de
l'équité dans l’arrêt de la Chambre qui est le point central de la motivation
justifiant le résultat obtenu.

39. La Chambre a pris parti sur la manière de faire intervenir l'équité
dans son jugement sur la délimitation des zones maritimes en cause, mais
sans définir une conception de l'équité. Par la liberté de choix des critères,
encore un mot qui peut signifier des choses bien différentes, des méthodes
et des corrections, justifiées par les notions d’égalité, de proportionnalité et
de résultat équitable, à chaque moment du raisonnement, la Chambre
accumule des motifs pour établir puis pour justifier un résultat équitable,
mais il manque à tous les mots utilisés le contenu que les circonstances et le
droit donnent au juge pour base nécessaire de son jugement. Il n’est pas
plus probant de dire qu’un résultat est équitable que de dire qu'il est juste,
si le juge ne se réfère pas à un ordre de l’équité ou de la justice. La Cour en
1969 a jugé de l'application de « la règle de l’équité » dans le cas particulier
de la délimitation du plateau continental (arrêt de 1969, par. 88) ; l'équité
ne peut pas être considérée comme une manière d’obtenir à la fois une
égalité, une proportionnalité et une finalité. Lorsque le juge veut assurer
une égalité ou une équivalence, l'égalité n’étant réalisable que sur un même
plan, il peut s'inspirer de la formule souvent citée de l’arrêt du 15 décembre
1949 dans l'affaire du Détroit de Corfou : « ce que la Cour a, en d’autres
circonstances, appelé la juste mesure de la réparation, le chiffre raisonnable,
de celle-ci » (cité dans l’arrét de 1969 au même paragraphe 88 ; les italiques
sont de moi); il lui faut mesurer en effet les éléments de fait et les
conséquences juridiques qu’il peut en tirer pour que sa décision puisse
assurer une équivalence entre des prétentions ramenées à leur juste valeur.

141
384 GOLFE DU MAINE (OP. DISS. GROS)

Une telle recherche implique des éléments de’ référence, parfois appelés
paramètres, faute desquels le juge sortirait de son rôle. En acceptant que le
plateau continental ne soit plus une zone réelle du lit et du sous-sol de la
mer mais une distance de 200 milles privée de son particularisme naturel, la
Chambre ne divise plus que de l’eau. La destruction de la notion du
prolongement naturel a pour conséquence qu’il n’y a plus rien à mesurer et
le lien entre la terre et le sous-sol et même la masse d’eau a perdu toute
signification. L’équité par l’équivalence entre deux zones d’eau peut, dans
le vide juridique nouveau, se faire par division en parts égales mais on ne
peut aller plus loin dans une recherche d’une équité indéfinissable. L'arrêt
de 1969 limitait l'égalité au seul partage de chevauchements, restreints
dans l’espace, rien de plus ; le présent arrêt ajoute cependant, du début du
raisonnement jusqu’à son aboutissement, l’usage constant d’une notion
d'équité de proportionnalité et d’une notion d’équité du résultat. La pro-
portionnalité et le résultat équitable sont érigés en principe général, donc
en règles pour toute délimitation et on ne voit pas pourquoi cela ne serait
pas étendu au domaine de la responsabilité internationale où la notion de
juste mesure de la réparation est de tous les temps. C’est une décision qui a
de lourdes conséquences, d’autant plus regrettables qu’elle est, en l’espèce,
injustifiée.

40. La Cour permanente de Justice internationale et la Cour interna-
tionale de Justice n’ont jamais décidé directement une affaire sur la base de
l'équité jusqu’à l’arrêt de 1969 et il semble que ce soit dû à la prudence de
juges fort au courant des difficultés du sujet. Ce n’est que par de brèves
allusions que les deux Cours montrent qu’elles n’ignorent pas l’existence
du problème et leur sagesse apparaît encore mieux lorsque l’on voit
aujourd’hui où l’on a abouti. La Cour en 1969 marque cette même pru-
dence mais, tenue de donner des indications assez précises pour qu’une
négociation manquée réussisse après son arrêt, elle a dû, pour accomplir la
mission demandée par le compromis, développer une notion de l’équité en
douze paragraphes, ce qui est inhabituel, la Cour décidant le droit sans en
faire la théorie ; mais c’est bien ce qui lui était demandé. L’année suivante,
dans l'affaire de la Barcelona Traction, Light and Power Company, Limited
(C.I.J. Recueil 1970, par. 92-102), la Cour reste dans la prudence tradi-
tionnelle et, après quelques considérations relatives à l'espèce, écarte l’ap-
plication de l’équité tout en disant que « le droit international exige une
application raisonnable », ce qui ne va pas loin et revient plutôt à l’assi-
milation de l’équitable au raisonnable, mot employé dans l'arrêt de 1969.
L'arrêt de 1974 sur la Compétence en matière de pêcheries avait à examiner
le problème de la répartition de ressources entre Etats intéressés, et a
mentionné le problème de l’équité lorsque la Cour répète après l’arrêt de
1969 : :

« Il ne s’agit pas simplement d'arriver à une solution équitable, mais

142
385 GOLFE DU MAINE (OP. DISS. GROS)

d’arriver à une solution équitable qui repose sur le droit applicable. »
(C.L.J. Recueil 1974, p. 33, par. 78, et p. 202, par. 69.)

La Cour a envisagé alors une répartition équitable des ressources halieu-
tiques (par. 78) selon des proportions mais elle a finalement refusé de peser
les intérêts des Etats intéressés, faute de données suffisantes et de para-
mètres utilisables (p. 32 et 201). Le refus de la Cour en 1974 de s'engager
dans une répartition de quotas de pêche montrait déjà que ce rôle n’est pas
facile à assumer par le juge. La Cour écartait aussi la notion de dépendance
exceptionnelle d’un Etat sur des ressources économiques comme elle le fera
dans l’arrêt de 1982. Rappelons que le tribunal arbitral avait estimé le rôle
de la proportionnalité en termes sans ambages en 1977:

« C’est plutôt un facteur à prendre en considération pour juger de
l'effet des caractéristiques géographiques sur l’équité ou l’inéquité
d’une délimitation effectuée par la méthode de l’équidistance. »
(Par. 99 et 100-101.)

La Chambre au contraire a tenu pour indispensable de corriger sa ligne
médiane à la hauteur de la sortie du golfe, établie à partir de points de base
sur des côtes opposées, en utilisant un calcul de proportionnalité fondé sur
toutes les côtes du golfe puis recalculé pour l’atténuer, sans référence à
aucune caractéristique géographique particulière dont l'influence pourrait
créer une distorsion qu’on tiendrait pour inéquitable, l'opération étant
faite au gré du juge et dans une vue d'équité qu’il est présentement seul à
connaître et qui est recouverte du mot « correction ».

41. Le danger que les deux Cours avaient au cours de leur histoire réussi
à éviter est aujourd’hui devant nous. Leur prudence était nécessaire parce
que l’on voyait bien qu’une utilisation démesurée ou désordonnée de
l'équité aboutissait au gouvernement des juges, ce qu’aucun Etat n’accepte
facilement (voir C.IJ. Recueil 1974, opinion dissidente, p. 149, par. 34).
Les conseils sur application de l’équité donnés aux Parties par l’arrêt de
1969 sont remplacés avec l’arrêt de 1982 et l’arrét de la Chambre par un
système d'équité érigé en doctrine séparée du droit, non plus comme une
application du droit. C’est, en somme, un droit à part, où chaque cas est
ouvert à tous critères, méthodes et corrections imaginables pour un résultat
que la disparition de règles laisse à la discrétion de chaque tribunal. Or, s’il
est vrai que beaucoup de règles du droit international sont rédigées plutôt
comme des principes de comportement que comme des normes, leur
interprétation selon le droit est une chose, leur remplacement par une
équité sans doctrine générale et variable avec chaque cas, non seulement
dans les circonstances, ce qui est toujours le cas, mais dans ce que le juge
pourra choisir comme résultat baptisé équitable, est une bien autre chose.
Déjà, en 1977, le professeur H. Briggs dans une déclaration jointe à la
sentence voyait le

« risque que la règle de droit positif exprimée à l’article 6 soit affaiblie

143
386 GOLFE DU MAINE (OP. DISS. GROS)

par une confusion avec des principes équitables subjectifs, permettant
à un tribunal arbitral d'essayer de corriger les inéquités de la géogra-
phie » (sentence, p. 241).

L’équité contrôlée comme procédé d’application du droit contribuerait au
bon fonctionnement de la justice internationale ; l’équité laissée sans élé-
ments objectifs de contrôle à la sagesse du juge rappelle qu’une certaine
équité avait pour mesure « le pied du chancelier », je doute que la justice
internationale résiste à une équité ayant pour mesure l'œil du juge. Lorsque
l'équité n’est qu’un reflet de la conscience du juge, les tribunaux qui jugent
ainsi sont séparés de ceux qui appliquent le droit.

42. Les observations qui précèdent montrent combien je suis éloigné du
raisonnement de la Chambre sur tous les points dans cette affaire. Ceci
demeure vrai, par conséquent, pour le résultat de ce raisonnement, la ligne
de délimitation, et je n’ai pas voté pour le dispositif, pas plus que pour sa
motivation. Une nuance s'impose ; puisque l’équitable désormais est à la
mesure de chaque juge, je ne soutiens pas que la ligne de la Chambre, ou
Tune quelconque des lignes qui ont pu être présentées au cours de cette
affaire, soient moins équitables que celle présentée par moi sur la carte
jointe à cette opinion. À chacun son équité, selon l’arrêt. J'ai voté contre la
ligne de la Chambre parce que, sauf coïncidence ou hasard miraculeux en
faisant la seule ligne équitable, ce qui est beaucoup présumer, de toute
façon les moyens utilisés pour la produire ne sont pas compatibles avec ce
qui survit du droit applicable à une telle délimitation, notamment la
division des chevauchements en parts égales et l’équidistance comme
méthode pour réaliser cette égalité. Ce qui m’amène à joindre une carte
(voir ci-après p. 390) reproduisant la ligne que j’ai considérée comme
divisant également, dans les circonstances géographiques, les zones en
cause entre les Parties, avec la sobriété qui s' impose pour une proposition
qui a pour but de montrer que la méthode de l’équidistance, si attaquée,
donnait une solution raisonnable de la séparation demandée par les Parties
entre leurs zones de plateau continental et de pêche (comparer sentence
arbitrale de 1977 pour le secteur atlantique où l’équidistance est appliquée
avec une correction longuement étudiée, par. 237-252).

43. Pour parler brièvement du rôle de l’équidistance il faut remonter à la
convention de 1958 en vigueur entre les Parties pour le plateau continental
et, à ce propos, indiquer que la construction que l’arrêt présente de l’ar-
ticle 6 n’est pas fondée. Le Président sir Humphrey Waldock, dans sa
conférence déjà citée, a dit :

« L'article 6 de la convention de Genève de 1958 sur le plateau
continental prévoyait qu’à défaut d’accord la limite du plateau
continental entre Etats « se faisant face » comme entre Etats « limi-
trophes » soit déterminée suivant le principe de l’équidistance, à
moins que des circonstances spéciales ne justifient une autre limite. »
(Page 11 de l'original. Les italiques sont de moi.)

144
387 GOLFE DU MAINE (OP. DISS. GROS)

C’est la formule qu’on trouvait déjà dans la sentence de 1977 et ces deux
références me paraissent suffisantes ; il n’y a entre Etats se faisant face et
Etats limitrophes qu'une différence géographique, dans les deux cas le
« principe » de l’équidistance, disait l’article 6, s'applique, c’est-à-dire la
manière d’établir la délimitation. Dès 1969 la Cour admettait que l’équi-
distance était une bonne méthode mais non la seule et que d’autres pou-
vaient être utilisées « pour appliquer des principes équitables », mais il faut
noter que ce paragraphe 85, qui n’est jamais cité en entier mais en choi-
sissant tel passage qui convienne, est entièrement consacré à ce que, selon
la Cour, les Etats en cause devaient faire pour négocier utilement un accord
entre eux.

44. Une ligne d’équidistance « dont chacun des points est équidistant
des points les plus proches situés sur les lignes de base » est une ligne
unique qui dépend seulement de la position des points de base. Tant que
ces positions sont connues il ne saurait y avoir de controverse sur le tracé de
la ligne, et tous les traités techniques sont unanimes quant aux principes de
sa construction. En outre, du fait que les deux séries de points de base situés
sur les deux côtes exercent constamment une action conjointe sur le tracé
de la ligne, la détermination des points de base pertinents d’une côte
dépend dans une certaine mesure de la configuration de l’autre côte, de
sorte que lorsqu'il s’agit de côtes se faisant face, et à condition qu’il n’existe
pas de particularités non essentielles telles que des îles situées assez loin au
large, la ligne d’équidistance aboutit d’ordinaire à un partage raisonna-
blement égal entre les deux côtes.

45. Cette ligne, qui figure ci-après à la page 390, est essentiellement une
ligne d’équidistance construite à partir de points de base situés sur la terre
ferme. Comme on ne peut pas faire passer cette ligne par le point A, la ligne
qui part de ce point suit un tracé neutre, perpendiculaire à la façade côtière
du Maine, jusqu’au point où elle coupe la ligne d’équidistance. Pour la
construction de la ligne d’équidistance, les îles canadiennes de Brier,
Tuscet et Cap-de-Sable et les îles américaines de Great Wass, Mount
Desert et Vinalhaven sont toutes considérées comme faisant partie de la
terre ferme. Il ne faut tenir aucun compte de Nantucket ou des autres îles et
îlots qui se trouvent au sud du cap Cod, ni de l’île Seal au large de la
Nouvelle-Ecosse. Cette ligne d’équidistance s’oriente vers le sud-est à
partir d’un point situé à quelques milles au sud-est d’une ligne joignant le
coude du cap Cod au cap de Sable. Elle coupe le banc de Georges à environ
14,5 milles à l’ouest de la ligne tracée par la Chambre, et la limite cana-
dienne des 200 milles à environ 29 milles du point terminal de cette ligne.

46. La convention de 1958 sur le plateau continental pose une règle de
Péquidistance + circonstances spéciales, une règle unique qui est claire ;
sil n’y a pas de circonstances spéciales, l’équidistance doit être appliquée.
L'arrêt de 1969 et la sentence de 1977 se sont appuyés sur cette règle et l’ont
interprétée avec le souhait de fixer le droit international sur une notion de
rigueur dans l’application d’une équité dépendante de ce droit existant.
Lorsque l’arrêt de 1982 a décidé dans ses paragraphes 109 et 110 de
résumer le droit coutumier sur la délimitation du plateau continental, il a

145
388 GOLFE DU MAINE (OP. DISS. GROS)

pris parti dans le combat contre l’idée de l’équidistance en lui enlevant tout
« statut privilégié » comme méthode « as a first step », créant ce qui semble
une interdiction de raisonner pour le négociateur et ensuite le juge. L'arrêt
de 1984 reprend cette interdiction. La différence entre le droit internatio-
nal du plateau continental de 1958 et la jurisprudence qui l’interprétait, et
le revirement de 1982, est donc fondamentale. I] semble qu’on ait peur d’un
examen préliminaire par la méthode de l’équidistance au point de pré-
tendre l’interdire. Il est difficile de saisir la nécessité d’une telle opposition
de principe à la notion même de l’équidistance comme facteur utile de
lPexamen d’une solution équitable.

47. Cet arrêt se résume, pour sa doctrine, en quatre mots : le résultat est
équitable. C’est demander aux Etats qui viennent devant la Cour une
acceptation de ce fondement nouveau de la mission du juge, libéré du droit
positif qu’il est chargé d’appliquer. L’arrêt de 1969 et la sentence de 1977
avaient construit des barrières à l'emploi de la notion de l’équité ; l’arrét de
février 1982 et le présent arrêt les ont supprimées. La Cour dans son arrêt
de 1951 en l’affaire des Pécheries avait soigneusement limité son prononcé
au caractère particulier de la situation. La Chambre a voulu contribuer à
une mise à jour du droit conventionnel de la délimitation, ce qui me semble
contraire à la mission judiciaire de la Cour comme l’écrivait déjà en 1963
Charles De Visscher :

« La fonction de l’interprétation n’est pas de perfectionner un
instrument juridique en vue de l’adapter plus ou moins exactement à
ce que l’on peut être tenté d'envisager comme la pleine réalisation
d’un objectif logiquement postulé, mais de faire la lumière sur ce que
les Parties ont effectivement voulu. »

C’est transformer la Cour internationale de Justice en une cour d’équité
que s'être engagé depuis février 1982 dans une équité au-delà du droit,
séparée de règles établies avec pour seule base ce que chaque formation
judiciaire saisie d’une affaire se déclare capable et libre d'apprécier, selon
ses vues politiques et économiques du moment ; sir Arnold McNair et sir
Gerald Fitzmaurice avaient alerté la Cour déjà. Depuis 1982 c’est plus
qu'un revirement de jurisprudence, c’est une autre manière de régler les
différends entre Etats.

48. La décision de la Cour en 1982 et l’arrêt de la Chambre ont tenté de
construire, à l’appui d’une codification manquée du droit de la délimita-
tion des espaces maritimes, une doctrine du résultat équitable démon-
trée par la progression du raisonnement à travers les contradictions qu’il
cherche à effacer. Le refus apparent de prise en considération des res-
sources naturelles des espaces à délimiter dans la décision fait place à la
reconnaissance, dans les paragraphes 238, 239 et 240 qui terminent l’arrêt,
de la préoccupation majeure que la Chambre reconnaît à cette utilisation
des ressources et l’espoir que les Parties trouveront satisfaisant pour leurs
intérêts ce règlement transactionnel qui leur est offert. Avec cette assimi-

146
389 GOLFE DU MAINE (OP. DISS. GROS)

lation d’un procédé qui reste la marque de la convention de 1982, la
Chambre apporte à la jurisprudence de la Cour une nouvelle décision
de consensus dont j'ai exposé les effets regrettables récemment (« La
recherche du consensus dans les décisions de la Cour internationale de
Justice », Festschrift für Hermann Mosler, 1983, p. 351, en particulier p. 357-
358). Le consensus ici est un autre mot, de nouveau, qui désigne une
transaction, cette opération que les Parties avaient formellement prié la
Chambre de ne pas faire, et elles demandaient de statuer « conformément
aux règles et principes de droit international applicables en la matière entre
les Parties » (compromis, art. II, par. 1). Il ne me semble pas que cette
méthode de travail judiciaire puisse permettre de traiter les problèmes qui
sont posés au juge et non à un conciliateur amiable.

(Signé) André GROS.

147
390 GOLFE DU MAINE (OP. DISS. GROS)

 

rr TT

CANADA 66

       
   
  

 
 

 

 

F TA | ATLANTIC
NES TITI OCEAN :
i— Long island 4
Pet 41—
EH an NA —
70° 64° 4
1 1 i L L | 1 L JL 1 L | L L t 1 L L i 1 1 1 Î i L L 4 }

 

CARTE

MENTIONNEE DANS L’OPINION DISSIDENTE DE M. GROS

Ligne de la Chambre —-----
Ligne de M. Gros

148
